                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   NANCY H. MILLS                                                   CIVIL ACTION

                                 v.                                 NO. 18-4034

   UNITED STATES OF AMERICA

                                                            ORDER

          AND NOW, this 19th day of September, 2019, upon consideration of Defendant United

States of America’s Motion for Summary Judgment (ECF 15), the Response thereto (ECF 16),

the Reply (ECF 18) and further Response (ECF 19), and for the reasons laid out in the

accompanying Memorandum, it is hereby ORDERED that Defendant’s Motion for Summary

Judgement is DENIED.

          It is FURTHER ORDERED that pursuant to the Stipulation entered on June 24, 2019, an

arbitration hearing should be scheduled.

                                                             BY THIS COURT:


                                                             /s/ Michael M. Baylson
                                                             ______________________________
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge


O:\CIVIL 18\18-4034 Mills v United States\18cv4034 MSJ Order.docx
